

EXHIBIT 10-21
GANNETT CO., INC.
SUPPLEMENTAL EXECUTIVE MEDICAL PLAN FOR RETIRED EXECUTIVES
Amendment No. 1
Gannett Co., Inc., hereby adopts the following clarifying amendment, which
reflects past and current administrative practice with respect to the Gannett
Co., Inc. Supplemental Executive Medical Plan for Retired Executives, as
follows:
1. The “Eligibility” section is deleted in its entirety and replaced with the
following:
ELIGIBILITY
This Plan covers (i) each retired executive who was a participant in the
Predecessor Plan on date of the Spin-off and is a Former SpinCo Group Employee
and (ii) each executive whose employment terminates after the date of the
Spin-off and who was a participant in Company’s Supplemental Executive Medical
Plan immediately prior to his termination of employment and is a SpinCo Group
Employee, provided that on the date of such termination the executive had
attained at least age 55 and had completed at least five years of service. The
Plan also covers eligible dependents of a deceased eligible former executive who
died while a participant in the Company’s Supplemental Executive Medical Plan or
this Plan. Any former executive who becomes eligible after the effective date of
the Plan will be eligible with respect to any covered medical expenses incurred
by such executive or eligible dependents on or after the date of eligibility
under the Plan. A former executive’s eligible dependents will include parents
and parents-in-law if they are legal dependents under the Internal Revenue Code,
as well as those individuals who would qualify as eligible dependents under the
Company’s medical plans. Only those eligible dependents who were covered by the
Predecessor Plan on June 29, 2015, or who were covered by the Supplemental
Executive Medical Plan immediately prior to the executive’s termination of
employment that occurred after June 29, 2015, are eligible to participate, and
no new dependents may be enrolled after those respective dates. Eligibility will
continue for the eligible dependents of a deceased eligible former executive.
Retired executives and their eligible dependents must be enrolled in other
primary medical coverage that constitutes Minimum Essential Coverage under the
Affordable Care Act (“Other Primary Medical Coverage”) in order to participate.
Where the Other Primary Medical Coverage is Medicare, the individual must be
enrolled in Medicare Parts A, B, and D (or an equivalent Medicare plan, such as
a Medicare Advantage plan with prescription drug coverage).


IN WITNESS WHEREOF, Gannett Co., Inc. has caused this Amendment to be executed
by its duly authorized officer as of December 15, 2016.


GANNETT CO., INC.
By: /s/ Elizabeth A. Allen                    




--------------------------------------------------------------------------------




Name: Elizabeth A. Allen
Title: Vice President, Associate General Counsel and Secretary


